Citation Nr: 1531843	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-34 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA benefits to the amount of $26,712.50.

(The issues of the propriety of the effective dates for apportionment of the Veteran's VA disability benefits for his spouse and the reduction of service-connected compensation due to incarceration on a felony conviction are addressed in separate decisions.)


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision issued by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for a waiver of indebtedness to the amount of $26,712.50

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

An April 2013 letter from VA's Debt Management Center in St. Paul, Minnesota, apparently included an attached audit of the Veteran's account.  The audit was not associated with the claims file.  

In his November 2013 VA Form 9, the Veteran disagreed with the effective date of the apportionment of his disability benefits to his wife and the effective date of the reduction of his VA benefits.  As resolution of that issue has a direct bearing on the determination of his amount of indebtedness, the issues are inextricably intertwined.  Therefore, adjudication of this appeal must be deferred pending final adjudication of the issues of the propriety of the effective date for apportionment of the Veteran's VA disability benefits for his spouse and of the effective date of the reduction of his VA disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the April 2013 audit of the Veteran's VA benefits account with his claims file.

2.  After adjudication of the issues of the propriety of the effective date for apportionment of the Veteran's VA disability benefits for his spouse and of the effective date of the reduction of his VA disability benefits, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

